
	

113 HR 5321 IH: Protecting Insurance Coverage for Sick Americans Act of 2014
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5321
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2014
			Mr. Benishek introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to limit rescissions of coverage under health plans in the
			 individual and group market, contingent on the enactment of legislation
			 repealing the Patient Protection and Affordable Care Act, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Protecting Insurance Coverage for Sick Americans Act of 2014.
		2.Prohibition on rescissions
			(a)Group marketSubpart 1 of part A of title XXVII of the Public Health Service Act (42 U.S.C. 300gg et seq.) is
			 amended by adding at the end the following:
				
					2703.Prohibition on rescissionsA group health plan and a health insurance issuer offering group health insurance coverage shall
			 not rescind such plan or coverage with respect to an enrollee once the
			 enrollee is covered under such plan or coverage involved, except that this
			 section shall not apply to a covered individual who has performed an act
			 or practice that constitutes fraud or makes an intentional
			 misrepresentation of material fact as prohibited by the terms of the plan
			 or coverage. Such plan or coverage may not be cancelled except with prior
			 notice to the enrollee, and only as permitted under section 2712(b).
					.
			(b)Individual marketSubpart 1 of part B of title XXVII of the Public Health Service Act (42 U.S.C. 300gg–41 et seq.) is
			 amended by adding at the end the following:
				
					2747.Prohibition on rescissionsThe provisions of section 2703 shall apply to health insurance coverage offered to individuals by a
			 health insurance issuer in the individual market in the same manner as it
			 applies to health insurance coverage offered by a health insurance issuer
			 in the group market.
					.
			(c)Effective date contingent on repeal of PPACA
				(1)In generalSubsections (a) and (b) and the amendments made by such subsections shall take effect upon the
			 enactment of PPACA repeal legislation described in paragraph (2) and such
			 subsections and amendments shall have no force or effect if such PPACA
			 repeal legislation is not enacted.
				(2)PPACA repeal legislation describedFor purposes of paragraph (1), PPACA repeal legislation described in this paragraph is legislation
			 that—
					(A)repeals Public Law 111–148, and restores or revives the provisions of law amended or repealed,
			 respectively, by such Act as if such Act had not been enacted and without
			 further amendment to such provisions of law; and
					(B)repeals title I and subtitle B of title II of the Health Care and Education Reconciliation Act of
			 2010 (Public Law 111–152), and restores or revives the provisions of law
			 amended or repealed, respectively, by such title or subtitle,
			 respectively, as if such title and subtitle had not been enacted and
			 without further amendment to such provisions of law.
					
